Exhibit 10.3 MUTUAL GENERAL RELEASE AGREEMENT This MUTUAL GENERAL RELEASE AGREEMENT (the “ Agreement ”) is made and entered into as of September 11, 2015, by and between each of the undersigned (each, a “ Party ” and collectively, the “ Parties ”). WHEREAS , RW LSG Holdings LLC (“ RW LSG ”) has previously, from time to time, purchased from Lighting Science Group Corporation, a Delaware corporation (the “ Company ”) various securities of the Company pursuant to various agreements (“ Company Securities ”), and certain affiliates of the RW LSG have from time to time performed certain services and entered into various other agreements, arrangements and understandings with the Company in addition to those entered into by RW LSG in its capacity as a holder of Company Securities (“ Additional Arrangements ”); and WHEREAS , the Company has requested that RW LSG agree to amend the terms of certain of the Company Securities, and consent to certain other actions being taken by the Company, and in connection with and as a condition to such amendment and consent, the Parties have agreed to enter into this Agreement. NOW THEREFORE , for and in consideration of the mutual covenants and promises expressed herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and subject to the terms and conditions set forth herein, the Parties hereby agree as follows: 1.
